***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          WENDALL HASAN v. COMMISSIONER
                 OF CORRECTION
                    (AC 43433)
                Bright, C. J., and Alvord and Pellegrino, Js.

                                  Syllabus

The petitioner, who had been convicted of the crimes of felony murder and
   burglary in the first degree, sought a third petition for a writ of habeas
   corpus. The respondent Commissioner of Correction filed a request for
   an order to show cause why the petition should be permitted to proceed.
   Following a hearing, at which the petitioner raised for the first time a
   claim of actual innocence based on purported newly discovered DNA
   evidence, the habeas court dismissed the third habeas petition as
   untimely pursuant to the applicable statute (§ 52-470 (d) and (e)), con-
   cluding that the petitioner failed to establish good cause for the delay
   in filing the petition three years after the October 1, 2014 deadline.
   Thereafter, the petitioner, on the granting of certification, appealed to
   this court. Held that the habeas court properly dismissed the petitioner’s
   third habeas petition pursuant to § 52-470 (d) and (e), the petitioner
   having failed to overcome the rebuttable presumption that he lacked
   good cause for filing his petition beyond the statutory deadline; contrary
   to the petitioner’s contention, the petitioner’s assertion of a claim of
   actual innocence and reference to new evidence for the first time at
   the show cause hearing were not sufficient to overcome the presumption
   that the delay in filing the petition was without good cause, as they
   were irrelevant to the habeas court’s determination of good cause, the
   petition having contained only a claim of ineffective assistance of coun-
   sel.
           Argued May 25—officially released August 10, 2021

                            Procedural History

  Petition for a writ of habeas corpus, brought to the
Superior Court in the judicial district of Tolland, where
the court, Newson, J., rendered judgment dismissing
the petition, from which the petitioner, on the granting
of certification, appealed to this court. Affirmed.
   Naomi T. Fetterman, for the appellant (petitioner).
   Timothy F. Costello, senior assistant state’s attorney,
with whom, on the brief, were Paul J. Ferencek, state’s
attorney, and Jo Anne Sulik, senior assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   PELLEGRINO, J. Following the granting of his peti-
tion for certification to appeal, the petitioner, Wendall
Hasan, appeals from the judgment of the habeas court
dismissing his third petition for a writ of habeas corpus.
The petitioner claims that the court improperly dis-
missed his petition as untimely under General Statutes
§ 52-470 (d) and (e). We disagree and affirm the judg-
ment of the habeas court.
   After being convicted of felony murder and burglary
in the first degree, on August 1, 1986, the petitioner
filed his first petition for a writ of habeas corpus as a
self-represented party, claiming ineffective assistance
of trial counsel. The petitioner thereafter was appointed
counsel and amended his petition on March 6, 1990.
After holding an evidentiary hearing, the habeas court
denied the petitioner’s first habeas petition. Following
the granting of certification to appeal, the petitioner
appealed from the denial of his first habeas petition,
and this court affirmed the judgment of the habeas
court. Hasan v. Warden, 27 Conn. App. 794, 799, 609
A.2d 1031, cert. denied, 223 Conn. 917, 614 A.2d 821
(1992). On June 29, 2005, the petitioner filed his second
petition for a writ of habeas corpus, claiming ineffective
assistance of habeas counsel. The petitioner again was
appointed counsel, and the habeas court denied the
petitioner’s second habeas petition. The petitioner then
appealed, and this court dismissed the petitioner’s
appeal. Hasan v. Commissioner of Correction, 124
Conn. App. 906, 4 A.3d 1282, cert. denied, 299 Conn.
917, 10 A.3d 1051 (2010).
   On October 2, 2017, the self-represented petitioner
filed his third petition for a writ of habeas corpus, which
is the subject of this appeal.1 In that petition, he claimed
that his counsel in his first habeas proceeding provided
ineffective assistance. The petitioner was assigned
counsel. On December 21, 2018, the respondent, the
Commissioner of Correction, filed a request for an order
to show cause pursuant to General Statutes § 52-470
(d) and (e),2 arguing that the petitioner’s third habeas
petition was untimely and should therefore be dis-
missed. Specifically, the respondent claimed that the
petitioner was required to file any challenge to his 1986
conviction on or before October 1, 2014, and that his
third habeas petition, which was filed nearly seven
years after the judgment in his second habeas petition
became final and three years after October 1, 2014, was
not timely filed and, thus, had to be presumed to be
delayed without good cause under § 52-470 (d). After
a show cause hearing for the petitioner to present evi-
dence of good cause for his untimely filing, during
which the petitioner raised for the first time a claim of
actual innocence, the habeas court determined that the
petitioner had failed to establish good cause and dis-
missed the petition.3 The habeas court made the follow-
ing findings in dismissing the petitioner’s third habeas
petition pursuant to § 52-470 (d) and (e): ‘‘The petitioner
has presented no reason why he failed to file this peti-
tion by the October 1, 2014 deadline. Even if the court
were to accept counsel’s argument that the Connecticut
Innocence Project has discovered information through
the reexamination of DNA . . . that would support an
actual innocence claim, the petitioner has failed to pro-
vide any ‘good cause’ for a delay of three years before
filing the present petition, which, for the record, is nota-
bly absent of any mention of DNA or actual innocence.’’
  The petitioner filed a motion for reconsideration,
which was denied by the habeas court. The petitioner
then filed a petition for certification to appeal, which
the habeas court granted, and this appeal followed.
   On appeal, the petitioner claims that the habeas court
erroneously dismissed his third habeas petition pursu-
ant to § 52-470 (d) and (e).4 In support of this claim,
the petitioner argues that § 52-470 (f)5 permits him to
pursue his habeas claim, ‘‘regardless of the time limita-
tions delineated in . . . § 52-570 (d),’’ because he
asserted a claim of actual innocence at the show cause
hearing.
   We begin by setting forth the applicable standard of
review. The petitioner’s argument that the court should
not have dismissed his third habeas petition pursuant
to § 52-470 (d) and (e) because he had raised a claim
of actual innocence ‘‘presents an issue of statutory inter-
pretation over which we exercise plenary review in
accordance with the plain meaning rule codified in Gen-
eral Statutes § 1-2z.’’6 (Internal quotation marks omit-
ted.) Antonio A. v. Commissioner of Correction, 205
Conn. App. 46, 63,        A.3d      (2021).
   The petitioner claims that, because he asserted a
claim of actual innocence before the habeas court in
the show cause hearing, ‘‘the rebuttable presumption
of untimeliness does not apply and [he] should be per-
mitted to pursue his claims.’’ More specifically, the peti-
tioner argues that, ‘‘[i]nstead of dismissing [his] petition
based on an erroneous statutory interpretation, the
habeas court should [have been] concerned that evi-
dence . . . that [may] lead to . . . [an] overturned
. . . [conviction] . . . was . . . presented . . . .’’
We disagree.
   The circumstances of the present case are remark-
ably similar to those of Antonio A., in which the peti-
tioner argued that, ‘‘because of the representation of
his counsel that it was possible that she would pursue
an actual innocence claim in an amended petition in
the future, the court was obligated to delay the timing of
the [good cause] hearing and to afford counsel sufficient
time to determine whether they have a good faith basis
to present such a weapon to survive possible dismissal.’’
(Internal quotation marks omitted.) Antonio A. v. Com-
missioner of Correction, supra, 205 Conn. App. 63. In
addressing the petitioner’s argument in Antonio A., this
court held: ‘‘By its terms, § 52-470 (d) applies [i]n the
case of a petition filed subsequent to a judgment on a
prior petition challenging the same conviction, and it
gives rise to a rebuttable presumption that the filing of
the subsequent petition has been delayed without good
cause if such petition is filed after the occurrences
specified therein. . . . Pursuant to § 52-470 (e), [i]n a
case in which the rebuttable presumption of delay under
subsection . . . (d) of this section applies, the court,
upon the request of the respondent, shall issue an order
to show cause why the petition should be permitted to
proceed. . . . Moreover, the statute provides that, [i]f
. . . the court finds that the petitioner has not demon-
strated good cause for the delay, the court shall dismiss
the petition. . . .
   ‘‘As the emphasized language reflects, once the
respondent relies on the rebuttable presumption in § 52-
470, the court’s good cause inquiry is properly focused
not on a hypothetical petition that the petitioner may
file in the future but on the petition that has been filed by
the petitioner.’’ (Citation omitted; emphasis in original;
internal quotation marks omitted.) Id., 64.
   In the present case, it is undisputed that the petition-
er’s third habeas petition alleging ineffective assistance
of counsel was not timely filed. For this reason, the
respondent requested, and the habeas court held, a
hearing to determine whether the petitioner had good
cause for filing his petition beyond the October 1, 2014
statutory deadline. At this hearing, the petitioner, for
the first time, asserted a claim of actual innocence and
argued that his assertion of this claim and the discovery
of new evidence was enough to overcome the presump-
tion that he lacked good cause for filing his third habeas
petition beyond the deadline. The petitioner’s third
habeas petition, however, does not contain a claim of
actual innocence, nor does it contain any reference to
such a claim or to new evidence. As this court held
in Antonio A., the habeas court’s ‘‘inquiry is properly
focused not on a hypothetical petition that the peti-
tioner may file in the future but on the petition that
has been filed by the petitioner.’’ (Emphasis added.) Id.
Accordingly, the petitioner’s assertion of a claim of
actual innocence and reference to new evidence for the
first time at the show cause hearing were irrelevant to
the habeas court’s determination of good cause in the
present case because the third habeas petition con-
tained only a claim of ineffective assistance of counsel.7
Therefore, we conclude that the petitioner failed to
overcome the rebuttable presumption that he lacked
good cause for filing his petition beyond the statutory
deadline and that the court properly dismissed the peti-
tioner’s third habeas petition pursuant to § 52-470 (d)
and (e).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We note that the petitioner also filed a petition for a writ of habeas
corpus in federal court on April 5, 2011. The petitioner’s federal habeas
petition was dismissed by the District Court; Hasan v. Alves, United States
District Court, Docket No. 3:11-CV-524 (GWC) (D. Conn. May 27, 2016); and
the petitioner’s motion for the issuance of a certificate of appealability was
denied. Hasan v. Alves, United States District Court, Docket No. 3:11-CV-
524 (GWC) (D. Conn. August 9, 2016), appeal dismissed, United States Court
of Appeals, Docket No. 16-2961 (2d Cir. January 10, 2017). In this opinion,
we refer to the petitioner’s October 2, 2017 petition as the third habeas
petition because it was the third state petition filed by the petitioner.
   2
     General Statutes § 52-470 provides in relevant part: ‘‘(d) In the case of
a petition filed subsequent to a judgment on a prior petition challenging the
same conviction, there shall be a rebuttable presumption that the filing of
the subsequent petition has been delayed without good cause if such petition
is filed after the later of the following: (1) Two years after the date on which
the judgment in the prior petition is deemed to be a final judgment due to
the conclusion of appellate review or the expiration of the time for seeking
such review; [or] (2) October 1, 2014 . . . .
   ‘‘(e) In a case in which the rebuttable presumption of delay under subsec-
tion . . . (d) of this section applies, the court, upon request of the respon-
dent, shall issue an order to show cause why the petition should be permitted
to proceed. The petitioner or, if applicable, the petitioner’s counsel, shall
have a meaningful opportunity to investigate the basis for the delay and
respond to the order. If, after such opportunity, the court finds that the
petitioner has not demonstrated good cause for the delay, the court shall
dismiss the petition. . . .’’
   3
     As an alternative ground for dismissal, the habeas court also determined
that the petitioner’s third habeas petition was barred by the doctrine of res
judicata pursuant to Practice Book § 23-29 (3).
   4
     The petitioner also claims that the habeas court erroneously dismissed
the third habeas petition pursuant to Practice Book § 23-29. See footnote 3
of this opinion. Because we conclude that the habeas court properly dis-
missed the petitioner’s third habeas petition pursuant to § 52-470 (d) and
(e), we need not address the petitioner’s claim that the court erred in
dismissing the petition pursuant to Practice Book § 23-29.
   5
     General Statutes § 52-470 (f) provides in relevant part: ‘‘Subsections (b)
to (e), inclusive, of this section shall not apply to (1) a claim asserting actual
innocence . . . .’’
   6
     General Statutes § 1-2z provides: ‘‘The meaning of a statute shall, in the
first instance, be ascertained from the text of the statute itself and its
relationship to other statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratextual evidence of the
meaning of the statute shall not be considered.’’
   7
     We acknowledge, and the respondent agrees, that the petitioner is not
precluded from filing an additional habeas petition to pursue a claim of
actual innocence. See Kelsey v. Commissioner of Correction, 329 Conn.
711, 720 n.4, 189 A.3d 578 (2018) (holding that ‘‘§ 52-470 (f) . . . creates an
exception to subsections (c) through (e) for petitioners asserting [claims
of] actual innocence’’ (internal quotation marks omitted)).